Cite as 2014 Ark. 197

                SUPREME COURT OF ARKANSAS
                                       No.   D-14-344

                                                 Opinion Delivered   May 1, 2014
IN RE DUSTIN DANIEL DYER,
ARKANSAS BAR NO. 2003-082                        PETITION TO SURRENDER
                                                 ARKANSAS LAW LICENSE

                                                 PETITION GRANTED.


                                       PER CURIAM

       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of probable disbarment proceedings, of the

license of Dustin Daniel Dyer of Benton, Saline County, Arkansas, to practice law in the State

of Arkansas. In his petition to voluntarily surrender his license to practice, filed with this

court on April 18, 2014, Mr. Dyer acknowledges that the rules violations he is alleged to have

committed likely would be proved at trial and would constitute serious misconduct as defined

in section 17.B of the Arkansas Supreme Court Procedures Regulating Professional Conduct.

Mr. Dyer also states that he wishes to avoid the expense, stress, and publicity of disbarment

proceedings. The name of Dustin Daniel Dyer shall be removed from the registry of licensed

attorneys, and he is barred and enjoined from engaging in the practice of law in the State of

Arkansas.

       It is so ordered.